IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                  95-30087


CAJUN ELECTRIC POWER CORPORATIVE,
INC.,

                                              Plaintiff-Appellant,

                                   versus

GULF STATES UTILITIES COMPANY,

                                              Defendant-Appellee.



           Appeal from the United States District Court
              for the Middle District of Louisiana
                            (91-CV-1091)

                           (September 29, 1995)

Before REAVLEY, JOLLY, and WIENER, Circuit Judges:

PER CURIAM*

     In   this    appeal   from   the   district   court's   grant   of   a

preliminary injunction in favor of Defendant-Appellee Gulf States

Utilities Company, we have now reviewed the applicable facts and

law as presented to us by able counsel in their outstanding briefs

and in their oral arguments before the court, and have deliberated

on the pertinent points raised in this appeal within the framework

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
of   the   long-standing,     multi-faceted    litigation    that   continues

between the parties and others in the district court.           As a result,

we   are   satisfied   that   the   district   court   did   not    abuse   its

discretion in granting the subject injunction, and we therefore

AFFIRM




                                      2